UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
v.                                                           :   SCHEDULING ORDER
                                                             :
Hector Santana-Sanchez                                       :   21 CR 315-1 (PMH)
                                  Defendants.                :
                                                             :
-------------------------------------------------------------x

        An Initial Conference in this matter is scheduled for June 16, 2021 at 3:00 pm.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendants waive their right to be physically present and

consent to appear by telephone after consultation with counsel.


        Members of the press and public may call the same number below but will not be

permitted to speak during the conference.


        Accordingly, it is hereby ORDERED:

        1. Defense counsel shall complete a waiver for their clients right to be physically present

and consent to appear by telephone. This waiver shall be submitted no later than 6/11/21.

        2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 398-2342
        Access Code:               3456831


        White Plains, NY
        Dated: June 3, 2021                         SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
